The trial court’s questioning of a venireperson challenged by defendant for cause elicited responses satisfying the requirement that the case be determined solely on the evidence (People v Blyden, 55 NY2d 73, 78).
The prosecutor’s summation comments constituted appropriate response to the defense summation (People v Marks, 6 NY2d 67, cert denied 362 US 912), and fair comment on the evidence, presented within the broad bounds of rhetorical comment permissible in closing argument (People v Galloway, 54 NY2d 396). Further, in light of the trial court’s jury charges *471regarding, inter alia, the burden of proof, there is no danger that the rhetorical device utilized by the prosecutor in summation served to shift such burden. We also note there was overwhelming evidence of defendant’s guilt.
We perceive no abuse of discretion in sentencing. Concur— Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.